Citation Nr: 0714885	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  05-02 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The appellant performed active duty for training (ACDUTRA) 
between November 1969 to March 1970, and at various times in 
August 1970, July 1971, July 1972, August 1973, and August 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  The case was forwarded to the Board by the 
Boston, Massachusetts RO.


FINDING OF FACT

Hepatitis C is not causally or etiologically related to the 
appellant's military service.


CONCLUSION OF LAW

Hepatitis C was not incurred or aggravated during the 
appellant's military service. 38 U.S.C.A. §§ 101(24), 1110, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.301, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The appellant must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in April 2003 and March 
2004 correspondence, and the statement of the case in 
November 2004, amongst other documents considered by the 
Board, generally fulfills the provisions of 38 U.S.C.A. § 
5103(a), save for a failure to provide notice addressing the 
type of evidence necessary to establish a disability rating 
and an effective date for the disabilities on appeal.  The 
claim was readjudicated in a June 2005 supplemental statement 
of the case.  The failure to provide notice of the type of 
evidence necessary to establish a disability rating and an 
effective date for the disability 
on appeal is harmless because the Board has determined that 
the preponderance of the evidence is against the claim. 
Hence, any questions regarding what rating or effective date 
would be assigned are moot.

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any error was cured 
by providing notice and readjudicating the claim.  The 
appellant has been afforded a meaningful opportunity to 
participate in the adjudication of his claim, to include the 
opportunity to present pertinent evidence. Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence that any VA error in notifying the 
appellant that reasonably affects the fairness of this 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

VA has secured all available pertinent evidence and conducted 
all appropriate development.  There is no known and available 
pertinent evidence which is not currently part of the claims 
file.  Hence, VA has fulfilled its duty to assist the 
appellant.

Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 101(24), 1110. 

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty; and (3) any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).  Inactive duty 
training includes duty (other than full-time duty) performed 
by a member of the National Guard of any State, under 32 
U.S.C. §§ 316, 502, 503, 504, or 505, or the prior 
corresponding provisions of law. 38 C.F.R. § 3.6(d)(4) 
(2006).

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease. If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity. 38 C.F.R. § 3.303(b). 

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service. 38 C.F.R. § 
3.303(d).
 
In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service insurgence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

With the above in mind, direct service connection may be 
granted only when a disability was incurred or aggravated in 
the line of duty and was not the result of the appellant's 
own willful misconduct or, for claims filed after October 31, 
1990, the result of his abuse of alcohol or drugs. 38 C.F.R. 
§ 3.301(a).



Background

The appellant claims that hepatitis C was caused by a 
vehicular accident which occurred in August 1974 during 
annual training; or, as the result of injections received in 
service.

The service records contains the appellant's August 1969 Army 
Reserve enlistment examination.  The examination was normal 
and did not note any tattoos.  During active duty training in 
August 1974, the appellant was involved in a vehicular 
accident during which he suffered multiple contusions and an 
acute cervical strain.  The service medical records are 
silent as to any complaints, treatment, or diagnoses of 
hepatitis C.  

A January 2003 letter from Gastroenterology Associates at 
Faulkner noted that Hepatitis C was first diagnosed in 1992.

At a May 2003 VA examination it was noted that the appellant 
was diagnosed with hepatitis C since approximately 1984-86 at 
the New England Medical Center.  The appellant underwent 
interferon ribavirin treatment three years ago.  He was 
currently beginning a new regimen of interferon ribavirin 
treatment.  The appellant denied a history of intravenous 
drug use, blood transfusions, surgery, or promiscuous sexual 
activity.  He questioned whether hepatitis C was related to 
an in-service vehicular accident or from in-service 
injections.  The examiner did not offer a nexus opinion.

The medical file contains treatment records going back to the 
1980's.  These records note a history of alcohol abuse, 
polysubstance abuse, prescribed opiate abuse, benzodiazepine 
dependence, intranasal cocaine use, and cigarette smoking 
history (See, e.g., the August 2004 report from Faulkner 
Hospital.)  The records do not, however, contain any medical 
opinion linking any current hepatitis C to service.  

The file also contains a Social Security Administration 
determination dated in October 2004 which found the appellant 
to be disabled as of February 2002.  His primary disorder was 
an affective disorder, in remission, and his secondary 
disorder was other disorders of the gastrointestinal system.

Analysis

After considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
appellant is not entitled to service connection for hepatitis 
C.  The appellant's service medical records are negative for 
any complaints, treatment, or diagnosis of hepatitis C, and 
there is no competent evidence that he was exposed to a 
recognized risk factor for hepatitis C infection during 
service. The Board acknowledges the contention that he was 
exposed to hepatitis C as a result of a vehicular accident in 
August 1974; or as a result of in-service injections.  
Notably, there is no competent evidence supporting either 
theory.  His service medical records do not document any 
surgery or blood exposure, and they are silent as to any 
complaints, treatment, or diagnoses of hepatitis C.  

Moreover, the medical evidence of record shows that the 
appellant did not seek treatment for many decades following 
his separation from service. The long evidentiary gap between 
active service and the earliest evidence of residuals of 
hepatitis C is negative evidence tending to disprove the 
claim that the appellant had an injury or disease in service 
which resulted in chronic disability or persistent symptoms 
thereafter. See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact). Thus, the lack of any 
objective evidence of continuing complaints, symptoms, or 
findings for many years between the period of active duty and 
the first complaints or symptoms of hepatitis C is itself 
evidence which tends to show that hepatitis C did not have an 
onset in service or for many years thereafter.  Maxson v. 
West, 12 Vet. App. 453 (1999)

In addition to the lack of evidence showing that residuals of 
hepatitis C manifested during service or within close 
proximity thereto, the medical evidence of record does not 
link any current diagnosis of hepatitis C to the appellant's 
military service. As noted above, the record shows that there 
were no complaints, treatment, or diagnosis of hepatitis C in 
service or for a decade following the appellant's separation 
from service, nor is there any independently verifiable 
evidence of recognized risk factor for a hepatitis C 
infection in service.  As such, there is no injury, disease, 
or event in service to which the current residuals of 
hepatitis C could be related.  Therefore, the Board finds 
that the preponderance of the evidence is against service 
connection for residuals of hepatitis C.

In reaching this decision the Board considered the 
appellant's statements.  His lay opinion, however, is not a 
competent medical opinion.  As such, standing alone it is 
insufficient to raise a reasonable doubt. The claim must be 
denied.  Lay witnesses can testify as to the visible symptoms 
or manifestations of a disease or disability.  Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  Lay statements as to the 
origins of a current disability, however, are not probative 
because lay persons are not competent to offer medical 
opinions. Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the Board assigns more weight to the objective 
medical evidence of record as outlined above. 

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claims.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).


ORDER

Service connection for hepatitis C is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


